People v Ballard (2015 NY Slip Op 08851)





People v Ballard


2015 NY Slip Op 08851


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-11225
2014-11388

[*1]The People of the State of New York, respondent,
vAnsar F. Ballard, appellant. (S.C.I. No. 287/11; Ind. No. 85/14)


Gaitman & Russo, Hempstead, N.Y. (Steven J. Gaitman and John S. Campo of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his brief, from two sentences of the County Court, Dutchess County (Greller, J.), both imposed October 28, 2014, upon his convictions of criminal possession of a controlled substance in the third degree under S.C.I. No. 287/11, and criminal sale of a controlled substance in the third degree under Indictment No. 85/14, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The sentences imposed were not excessive (see People v Suitte,  90 AD2d 80).
BALKIN, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court